Citation Nr: 0008331	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-18 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbar strain with degenerative arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1970, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was the subject of a Board remand dated in October 
1997. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has moderate limitation of motion of the 
lumbar spine. 


CONCLUSION OF LAW

The criteria for a disability rating in excess 20 percent for 
low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(1999);  VAOPGCPREC 36-97.







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends his service-connected low back 
disability is more severe than currently evaluated.  
Specifically, in a May 1997 written statement, the veteran 
contended a 40 percent rating, rather than the current 20 
percent rating, is warranted.

During a June 1996 VA examination, the veteran complained of 
chronic daily low back pain radiating to his left lower 
extremity, aggravated with bending, lifting or prolonged 
standing.  Upon objective examination, the veteran 
demonstrated frequent positional changes while in his chair, 
and also slow, purposeful positional changes were noted on 
the examining table.  His gate was antalgic.  Musculature of 
the back was symmetrical and equal, with no palpable spasm.  
There was no tenderness of the sacroiliac joints.  There was 
slight straightening of the lumbar lordotic curvature.   
Straight leg raise testing on the right was 52 degrees, with 
low back pain, and on the left was 56 degrees with low back 
pain and radiation to the posterior thigh.  Forward flexion 
was 82 degrees with pain expressed.  Back extension was 12 
degrees with increased pain expressed.  Left lateral flexion 
was 32 degrees with increased pain expressed.  Right lateral 
flexion was 37 degrees.  Rotation to the left was 34 degrees 
with low back pain only.  Rotation to the right was 36 
degrees.  There was objective evidence of pain on range of 
motion and positional activities. 

There was grossly equal motor strength and muscle mass.  
Sensory testing was decreased for the L4-L5 sensory 
distribution, left lower extremity.  There was good toe 
strength on the right with mild give away weakness on the 
left great toe.  Deep tendon reflexes were symmetrical at 2+ 
over 4+, and left Achilles 1+ over 4+.  Upon X-ray of the 
lumbar spine, there was noted a compression deformity of T12 
with marginal lipping of the lumbar spine end plates with 
minimal degenerative changes.  

A May 1998 report from Michigan Disability Determination 
Services, signed by a physician, shows range of motion of the 
dorsolumbar spine as follows:  flexion 45 degrees; extension 
of 20 degrees; right lateral flexion 20 degrees; left lateral 
flexion 20 degrees; right rotation 20 degrees and left 
rotation of 20 degrees.  The examiner further reported that 
there was no muscle atrophy.  Sensory examination revealed 
that touch, pinprick and position were intact.  Plantar 
reflex was flexor bilaterally.  The deep tendon reflexes were 
present.  Heel-to-knee testing was normal.  Romberg was 
negative.  The veteran was able to get on and off the table 
without any problems.  The gait was normal.  The examining 
physician's final impressions were status post multiple 
herniated discs, and degenerative arthritis of the cervical 
spine and lumbar spine.

During a February 1999 VA orthopedic examination, the veteran 
complained of pain in the lower back and left leg.  According 
to the veteran, bending, lifting and standing for a long 
period of time increased the pain.  He said it was difficult 
for him to stand for a long time.  He took Tylenol and Advil 
for the pain.  He gave a history of the pain becoming worse 
over the past five to six years.  He gave no history of 
flare-ups.

Upon physical examination, there was mild scoliosis of the 
thoracic spine but no tenderness or kyphosis.  The spinous 
processes were not tender.  Upon examination of the 
lumbosacral spine, the pelvis was symmetrical without any 
tilting.  Normal lordosis was present.  Muscle tone was good 
without any spasm, and there was no scoliosis in the lumbar 
area.  Range of motion in active tests was flexion 0 to 45 
degrees, extension 0 to 20 degrees, right and left lateral 
flexion 0 to 25 degrees, and rotation 0 to 25 degrees.  The 
veteran complained of pain during flexion and extension.  
Passively, the range of motion was flexion 0 to 65 degrees 
with pain, extension 0 to 25 degrees with pain, right and 
left lateral flexion 25 degrees with pain, and right and left 
lateral rotation 25 degrees.

Both lower limbs were negative for any neurological 
deficiency.  Straight leg raising was 75 degrees with 
complaint of back pain, but the Lasegue test was negative.  
There was no atrophy.  The muscle tone was good and plantar 
reflex was flexor.  There was no evidence of weakness or 
incoordination, nor was there any evidence of increased pain.  
The veteran did not give any history of flare-ups.  

X-rays of the thoracic spine showed a mild degenerative 
condition with minimal compression of the T10 vertebra.  
Lumbar spine X-rays shoed minimal degenerative  arthritis.  
An EMG with NCV was reported as "normal motor and sensory 
conduction studies of left lower extremity.  Normal EMG of 
left lower extremity and L-S paraspinal muscles."

The examiner's diagnosis was chronic low back pain with mild 
to moderate degenerative changes and likely residual of 
compression fracture T10.

The examiner opined that the veteran was manifesting evidence 
of degenerative disc disease of minimal to moderate degree, 
and that there was no evidence of chronic lumbar strain at 
the time of the examination.  The severity of the 
degenerative arthritis was found to be minimal to moderate.  
There was no current lumbar strain.  There was, however, some 
evidence of pain and functional limitation of the lower back 
motion due to pain which was more than likely due to 
degenerative arthritis.  The examiner opined that it was not 
likely that the pain due to service-connected degenerative 
arthritis would significantly limit the function and ability 
of the lower back.  There was no history of flare-ups.  The 
examiner determined that the veteran did not exhibit weakened 
movement or excess fatigability or incoordination due to his 
back complaints.  

The examiner opined that it was as likely as not that the 
lumbar disc pathology as well as the mild compression change 
of the T10 vertebra was etiologically related to the back 
complaints noted in the service medical records.  The 
examiner noted that there was no affirmative diagnosis of 
compression fracture of T12, and that this was suspected in 
only one report.  It was his opinion that there was no clear-
cut evidence of multiple herniated nucleus propulsus of the 
lumbar spine, so that the question of chronic worsening 
related to such a condition could not be addressed.  The 
examiner asserted that it was not possible to distinguish 
between the nature and severity of the symptoms attributable 
to the service-connected lumbar strain with degenerative 
arthritis and symptoms attributable to the veteran's injury 
in 1986. 

Analysis

The Board finds the veteran's claim for an increased rating 
to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991) in that it is plausible.  In accordance 
with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating;  otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes;  
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems and 38 C.F.R. §§ 4.40, 4.45 
and 4.59 require consideration of functional disability due 
to arthritis, weakened movement, excess fatigability, 
incoordination, pain on movement, or flare-ups.  These 
requirements enable the VA to make a more precise evaluation 
of the level of disability and of any changes in the 
condition.   See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991);  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome is rated as 60 percent disabling 
if pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  The condition is rated as 40 percent 
disabling if severe, with recurring attacks with intermittent 
relief.  Moderate disability with recurring attacks is rated 
as 20 percent disabling.  Mild intervertebral disc syndrome 
is rated as 10 percent disabling.  Where the condition is 
postoperative and cured, it is rated as noncompensably (0 
percent) disabling.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative hypertrophic arthritis or osteoarthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.), if 
the limitation of motion is compensable.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
limitation of motion of the lumbar spine is rated as 40 
percent disabling if severe, 20 percent disabling if 
moderate, and 10 percent disabling if slight.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
lumbosacral strain is rated as 40 percent disabling if 
severe, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position, a 20 percent rating is warranted.  With 
characteristic pain on motion, a 10 percent rating is 
warranted.  With slight subjective symptoms only, a 
noncompensable (0 percent) rating is warranted.

The Board is persuaded by the February 1999 VA examination 
report that it is not feasible to separate the severity and 
etiology of the veteran's low back disability incurred during 
service from that incurred after service.  According to the 
examiner, the current residuals of the veteran's inservice 
back disability, which cannot be dissociated from disability 
incurred in service, are arthritis and degenerative disc 
disease of the lumbar and thoracic spine. 

In the present case, the veteran's low back disability is 
currently rated as 20 percent disabling.  There is no 
evidence of an ongoing lumbar strain during the appellate 
period, so that a rating under Diagnostic Code 5295 would not 
be appropriate.  

The arthritis and related pain are mild to moderate, 
productive of moderate limitation of motion of the lumbar 
spine.  Thus a 20 percent rating is warranted for this aspect 
of the veteran's back disability.  The next higher rating of 
40 percent is not warranted, because limitation of motion is 
not severe - the VA examination reports reflect an 
intermediate level of loss of range of motion, with 
significant functional ability remaining.

The Board has considered whether the veteran's disability 
would more appropriately be rated under Diagnostic Code 5293.  
The intervertebral disc disease is mild - the medical 
evidence reflects that the radicular symptoms are transient 
and mild, with mild loss of sensation, weakness of the big 
toe, and antalgic gate found at the June 1996 VA examination, 
and lesser symptomatology at the May 1998 disability 
examination and February 1999 VA examination.  Though there 
is loss of motion associated with pain, the condition is not 
productive of muscle spasms, flare-ups, atrophy, diminished 
reflexes, or other more severe symptomatology.  Thus, a 
rating of 10 percent, for mild intervertebral disc syndrome, 
is warranted;  the next higher rating of 20 percent for 
moderate intervertebral disc syndrome is not.

IN VAOPGCPREC  36-97, the General Counsel concluded that 
Diagnostic Code 5293 involves limitation of range of motion.  
VOPGCPREC 36-97, paragraph 6.  Therefore, according to the 
General Counsel, a veteran could not be rated under 
Diagnostic Code 5293 for intervertebral disc disease based 
upon limitation of motion, and also be rated under Diagnostic 
Code 5292, because to do so would constitute evaluation of an 
identical manifestation of the same disability under two 
different diagnoses.  The General Counsel asserted that in 
keeping with 38 C.F.R. § 4.7, the disability may be rated 
under the diagnostic code which produces the higher rating, 
if that diagnostic code better reflects the extent of the 
veteran's disability.  

For the reasons set forth above, the Board is of the view 
that limitation of motion best reflects the extent of the 
veteran's disability, and that rating the disability under 
Diagnostic Code 5292, for moderate limitation of motion, is 
productive of the highest rating, 20 percent.  Thus, the 
Board finds that a rating of 20 percent, under Diagnostic 
Code 5292, is warranted in this case.

Accordingly, the claim for a rating in excess of 20 percent 
for the veteran's low back disability is denied.




ORDER

The claim for a rating in excess of 20 percent for low back 
disability is denied. 


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

